
	
		I
		111th CONGRESS
		2d Session
		H. R. 5567
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on Financial
			 Services, Transportation
			 and Infrastructure, Energy and Commerce,
			 Science and Technology,
			 and Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To invest in urban universities and create innovation and
		  economic prosperity for the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Urban University Renaissance
			 Act of the 21st Century.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Strengthening communities
					Part A—Department of Housing and Urban Development
					Sec. 101. Community outreach partnership centers.
					Sec. 102. Urban capacity building community engagement
				grants.
					Sec. 103. Early career grants for researchers.
					Sec. 104. National urban grant university program.
					Sec. 105. University partnerships advisory council.
					Sec. 106. Housing assistance.
					Sec. 107. Definitions.
					Part B—National Innovation
					Sec. 111. Definitions.
					Sec. 112. National innovation council.
					Sec. 113. National innovation council board.
					Sec. 114. Transfer of programs and functions.
					Sec. 115. Cluster information center.
					Sec. 116. CLUSTER grant program.
					Part C—Amendments to Public Works and Economic Development Act of
				1965
					Sec. 121. Grants for training, research, and technical
				assistance.
					Sec. 122. Grants for university centers.
					Sec. 123. Annual report to Congress.
					Sec. 124. Funding for grants for establishing university
				centers.
					Part D—Environmental Protection Agency
					Sec. 131. Amendment of the National Environmental Education
				Act.
					Title II—The education pipeline 
					Part A—Elementary and Secondary Education Act
					Sec. 201. Teacher effectiveness.
					Part B—Higher Education
					Sec. 211. Urban universities.
					Title III—Diversifying the Health Care Workplace
					Sec. 301. Amendment to Public Health Service Act.
				
			2.FindingsThe Congress finds the following:
			(1)United States
			 cities play an important role in the prosperity of the United States, driving
			 innovation and economic growth by employing many highly skilled workers.
			(2)The dropout rate is higher at secondary
			 schools in urban areas and the elementary and secondary school students of
			 urban areas typically score below State and national averages on performance
			 exams.
			(3)Schools in urban
			 areas often have teacher shortages in high-need subject areas such as
			 mathematics and science.
			(4)Certain
			 neighborhoods in urban areas are stricken with poverty and struggle to attract
			 businesses and services.
			(5)Health disparities
			 are pervasive in urban settings, and result, in part, from an insufficient and
			 ethnically imbalanced health workforce.
			(6)Investing in
			 research and initiatives to solve the challenges of urban areas will bolster
			 the economic competitiveness of the United States and make the cities a better
			 place to live.
			(7)Urban universities
			 are an essential part of education for many and enroll a large number of
			 students from local school districts, often training these students to be
			 educators in urban areas.
			(8)Urban universities
			 are prominent employers, real estate developers, and business
			 incubators.
			(9)Urban universities
			 are able to produce an urban health workforce, conduct interdisciplinary
			 research, provide clinical resources, and organize community and academic
			 partnerships on chronic diseases and health disparities.
			(10)The Federal
			 Government should make investments to encourage urban universities to
			 coordinate, evaluate, and disseminate solutions to urban problems related to
			 education, community revitalization, health, and quality of life.
			IStrengthening
			 communities
			ADepartment of
			 Housing and Urban Development
				101.Community outreach
			 partnership centers
					(a)Grant
			 programThe Secretary of Housing and Urban Development may make
			 grants under this section in accordance with subsection (b) to institutions of
			 higher education or consortia of such institutions—
						(1)to support new or
			 expand existing activities in community engagement by institutions of higher
			 education;
						(2)to encourage
			 institutions of higher education to establish partnerships with their local
			 communities;
						(3)to align teaching,
			 research, and service by institutions of higher education with the needs of
			 their local communities;
						(4)to solve urban
			 problems through research, outreach, and exchange of information; and
						(5)to improve the
			 quality of life and economic opportunity in urban areas.
						(b)ActivitiesEach institution of higher education or
			 consortium of institutions of higher education that receives a grant shall use
			 such amounts—
						(1)to establish and
			 maintain community outreach partnership centers (in this section referred to as
			 Centers) that address the problems of urban areas
			 through—
							(A)conducting
			 research about theoretical or practical problems in large and small cities;
			 and
							(B)facilitating
			 partnerships and encouraging outreach activities between institutions of higher
			 education, local communities, and local governments; and
							(2)to expand existing
			 activities in community engagement that address the problems of urban
			 areas.
						(c)ApplicationTo be eligible to receive a grant under
			 this section, an institution of higher education or a consortia of institutions
			 of higher education shall prepare and submit an application to the Secretary at
			 such time, in such form, and containing such information and assurances as the
			 Secretary may require.
					(d)Selection
			 criteria
						(1)In
			 generalThe Secretary shall select recipients of grants under
			 this section on the basis of the following criteria:
							(A)The extent of research and outreach
			 resources that the applicant demonstrates are available for carrying out the
			 project and activities the applicant proposes to carry out under the
			 grant.
							(B)The capability of
			 the applicant to provide leadership in solving community problems and in making
			 national contributions to solving long-term and immediate problems of urban
			 areas.
							(C)The extent of the
			 commitment that the applicant demonstrates is available for supporting urban
			 research and outreach programs by providing matching contributions for any
			 Federal assistance received.
							(D)The extent of the
			 ability of the applicant to disseminate results of research and successful
			 strategies developed through outreach activities to other Centers and
			 communities served by grants provided under this section.
							(E)The need for the
			 projects and activities that the applicant proposes to carry out under the
			 grant.
							(F)The extent to
			 which the projects and activities of the applicant will contribute to the goals
			 of the community partners of the applicant in the urban area of the
			 applicant.
							(G)The extent to which the community partners
			 of the applicant will contribute to the educational and research goals of the
			 applicant.
							(H)The effectiveness
			 of the strategy of the applicant to provide outreach activities to
			 communities.
							(I)The value to the
			 community of the project and activities the applicant proposes to carry out
			 under the grant.
							(J)The demonstrated ability of the applicant
			 to communicate, coordinate, and involve community partners throughout the
			 decision making process of planning and implementing projects and activities
			 the applicant proposes to carry out under the grant.
							(K)The proposed
			 schedule for the projects and activities of the applicant.
							(L)The extent of the capability of the
			 applicant to evaluate the projects and activities the applicant proposes to
			 carry out under the grant.
							(M)The extent of the
			 ability of the applicant to continue funding the projects and activities after
			 the expiration of a grant received under this section.
							(N)Other criteria the
			 Secretary determines are appropriate.
							(2)
			 PriorityIn making grants
			 under this section, the Secretary shall give priority to any applicant
			 that—
							(A)will undertake
			 research and outreach activities by bringing together knowledge and expertise
			 in various social science and technical disciplines that relate to urban
			 problems;
							(B)demonstrates a
			 record of engagement with communities located in the urban area in which the
			 applicant is located;
							(C)demonstrates a
			 record of supporting the economic development of the local community of the
			 applicant through their human resource, purchasing, and investment policies;
			 and
							(D)demonstrates a
			 record of cooperating and coordinating efforts with community partners and
			 other institutions of higher education.
							(e)Federal
			 shareThe amount of a grant
			 under this section may not exceed, for the duration of the grant—
						(1)50 percent of the
			 cost of establishing and operating the research activities of a Center;
			 and
						(2)75 percent of the cost of establishing and
			 operating the outreach activities of a Center.
						(f)Non-Federal
			 shareThe non-Federal share of the cost of projects and
			 activities funded under this section may include cash, or the value of noncash
			 contributions, equipment, or other in-kind contributions the Secretary
			 determines are appropriate.
					(g)DurationEach
			 grant shall provide funds for each year of a 5-year period.
					(h)Center
			 requirementsA Center established with amounts from a grant under
			 this section shall—
						(1)employ the
			 research and outreach resources of the institution of higher education that
			 sponsors the Center to solve specific urban problems identified by the
			 communities to be served by the Center;
						(2)establish outreach
			 activities in areas identified in the grant application as the communities to
			 be served;
						(3)establish a
			 community advisory committee comprised of representatives of local institutions
			 and residents of the communities to be served to assist in identifying needs of
			 the local community and advise on the development and implementation of
			 strategies to address those needs;
						(4)coordinate
			 outreach activities in communities to be served by the Center;
						(5)facilitate public
			 service projects in the communities to be served by the Center;
						(6)develop
			 instructional programs, convene conferences, and provide training for local
			 community leaders, where appropriate; and
						(7)exchange
			 information with other Centers.
						(i)Reports
						(1)Periodic
			 reportsGrant recipients shall submit progress reports annually
			 during the 5-year grant term to the Secretary on the progress of activities and
			 projects funded under this section.
						(2)Final
			 reportNot later than 6
			 months after the end of the 5-year grant period, each grant recipient under
			 this section shall submit a final report to the Secretary that
			 describes—
							(A)what the grant
			 funds were used for;
							(B)the relationship
			 between the institution of higher education or consortium and the community
			 partner upon the expiration of a grant under this section;
							(C)the overall impact
			 of the grant on the local community;
							(D)the overall impact
			 of the grant on the institution of higher education;
							(E)the overall impact
			 of the grant on the urban area served by the center established with grant
			 funds;
							(F)the extent to
			 which the impact of the grant meets the purposes for which the grant funds were
			 provided, including—
								(i)how the
			 institution of higher education contributed to the goals of its community
			 partners; and
								(ii)how the community
			 partners contributed to the educational and research goals of the institution
			 of higher education; and
								(G)how and to what
			 extent the institution of higher education institutionalized the community
			 engagement activities as a result of the grant.
							102.Urban capacity
			 building community engagement grants
					(a)Grant
			 programThe Secretary may make grants under this section in
			 accordance with
			 subsection (b) to institutions of higher
			 education—
						(1)to expand community engagement in academic
			 and administrative practices and policies of such institutions;
						(2)to establish faculty and administrator
			 support throughout such institutions for community outreach; or
						(3)to create and
			 sustain a campus-wide culture for community engagement.
						(b)Required
			 activitiesEach institution of higher education that receives a
			 grant under this section shall use such amounts—
						(1)to establish a
			 task force—
							(A)to assess the
			 existing capacity and resources of such institution to create and sustain
			 community engagement and outreach efforts with the local communities of such
			 institution; and
							(B)to develop a strategic plan to expand the
			 capacity and resources of such institution to create and sustain community
			 engagement and outreach efforts with the local communities of such
			 institution.
							(2)to establish or
			 expand an administrative unit, center, institute, or other entity of such
			 institution to centralize, align, coordinate, and monitor outreach and
			 community engagement on behalf of such institution; and
						(3)to develop funding
			 mechanisms to generate and sustain internal and external financial support and
			 resources throughout the institution for various community partnership
			 initiatives and activities.
						(c)Allowable
			 activitiesIn addition to the mandatory uses of grant funds under
			 subsection (b), an institution of higher
			 education may use grant funds under this section—
						(1)to establish an
			 interdisciplinary research center on community engagement;
						(2)to create, with
			 other outside groups, a separate organization to plan, execute, and sustain
			 community engagement and outreach efforts with the local communities of such
			 institution;
						(3)to create
			 strategies and policies for such institution to collaborate with and involve
			 local communities in such institution;
						(4)to recruit faculty
			 and administration of such institution to support scholarship, technical
			 expertise, organization, and management of community engagement and outreach
			 efforts with the local communities of such institution;
						(5)to develop
			 academic programs, courses, curriculum, service learning, internships, clinical
			 experiences, and pre-professional workshops for both undergraduate and graduate
			 students on community engagement;
						(6)to establish a
			 technical assistance program, resource center, or community facility dedicated
			 to delivering services to the local community;
						(7)to provide
			 incentives and assistance to faculty to pursue research that seeks to address
			 problems of the local communities of such institution;
						(8)to augment or revise the promotion and
			 tenure system of such institution to reflect a commitment to pursue research
			 that seeks to address problems of the local communities of such
			 institution;
						(9)to provide faculty
			 and student training and mentoring programs in community engagement; and
						(10)to establish
			 scholarships and grants for student service and internships.
						(d)ApplicationTo be eligible to receive a grant under
			 this section, an institution of higher education shall prepare and submit an
			 application to the Secretary at such time, in such form, and containing such
			 information and assurances as the Secretary may require.
					(e)PriorityThe
			 Secretary shall give priority to any public institution of higher education
			 that—
						(1)is located in an
			 urban area;
						(2)has the capacity
			 to conduct applicable research, as demonstrated by enrolling, either
			 individually or jointly with another institution of higher education, at least
			 10 doctoral students per academic year;
						(3)demonstrates a
			 record of effective engagement with the communities in the urban areas of such
			 institutions that build knowledge, teach students, and generate programs that
			 will positively advance and address the conditions of urban change;
						(4)demonstrates a
			 record of supporting the economic development of the local community of such
			 institutions through human resource, purchasing, and investment policies of
			 such institutions; and
						(5)demonstrates a
			 record of cooperating and coordinating efforts with community partners and
			 other institutions of higher education.
						(f)Federal
			 shareThe amount of a grant
			 under this section may not exceed the non-Federal share provided by the
			 institution of higher education for the program or activity.
					(g)Non-Federal
			 sharesThe non-Federal share
			 of the cost of projects and activities under this section may include cash, or
			 the value of noncash contributions, equipment, or other in-kind contributions
			 the Secretary determines are appropriate.
					(h)DurationEach grant shall provide funds for each
			 year of a 5-year period.
					(i)Reports
						(1)Periodic
			 reportsGrant recipients
			 shall submit progress reports annually during the 5-year grant term to the
			 Secretary on the progress of activities and projects funded under this
			 section.
						(2)Final
			 reportNot later than 6
			 months after the grant expires a grant recipient shall submit to the Secretary
			 a final report on activities and projects funded under this section as
			 determined by the Secretary.
						103.Early career
			 grants for researchers
					(a)Grant
			 programThe Secretary may make grants to eligible researchers to
			 conduct research in fields that focus on problems of urban areas.
					(b)ApplicationTo be eligible to receive a grant under
			 this section, an eligible researcher shall prepare and submit an application to
			 the Secretary at such time, in such form, and containing such information and
			 assurances as the Secretary may require.
					(c)Selection
			 criteria
						(1)In
			 generalThe Secretary shall select recipients of grants under
			 this section through a competition based on the following criteria:
							(A)The extent of the intellectual merit of the
			 research proposed to be conducted with grant amounts.
							(B)The extent of the innovative nature of the
			 proposed research.
							(C)The extent of the relevancy of the proposed
			 research to issues impacting the local community of the institution of higher
			 education of the researcher.
							(D)The extent of the relevancy of the proposed
			 research to nationwide problems identified by the Secretary.
							(E)The extent to
			 which the application integrates research, teaching, and service, including
			 undergraduate education.
							(2)PriorityIn making grants under this section, the
			 Secretary shall give priority to eligible researchers that address regional
			 economic development issues.
						(d)Eligible
			 researcher definedFor
			 purposes of this section, the term eligible researcher means an
			 individual that—
						(1)has completed a
			 doctorate or other terminal degree not more than 10 years before the date on
			 which the application for a grant is submitted pursuant to subsection
			 (b);
						(2)has demonstrated
			 expertise in a field relevant to the problems of urban areas; and
						(3)is employed in a
			 tenure-track position as an assistant professor or equivalent position at an
			 institution of higher education in the United States.
						(e)Amount and
			 duration
						(1)AmountThe amount of a grant under this section
			 shall be not less than $50,000 and not more than $100,000 each year.
						(2)DurationThe
			 term of a grant under this section shall be for a period of not more than 5
			 years.
						104.National urban
			 grant university program
					(a)PurposeThe
			 purposes of this section are—
						(1)to identify
			 institutional leaders in community engagement;
						(2)to designate
			 institutions of higher education as urban grant universities; and
						(3)to promote
			 innovative research, education, training, and service activities in fields
			 related to the problems of urban areas.
						(b)Urban grant
			 university
						(1)DesignationThe Secretary shall designate public
			 institutions of higher education that meet the requirements of paragraph (2) as
			 urban grant universities in a manner and number determined by the
			 Secretary.
						(2)CriteriaA
			 public institution of higher education meets the requirements of this
			 subsection only if the institution—
							(A)is located in an
			 urban area;
							(B)has the capacity
			 to conduct applicable, engaged research, as demonstrated by enrolling, either
			 individually or jointly with another institution of higher education, at least
			 10 doctoral students per academic year;
							(C)has an existing
			 broad base of competence in fields related to the problems of urban
			 areas;
							(D)is recognized for excellence in fields
			 related to the problems of urban areas, as determined by the Secretary;
							(E)demonstrates a
			 record of effective engagement with the communities in the urban areas of such
			 institution that builds knowledge, teaches students, and generates programs
			 that will positively advance and address the conditions of urban change;
							(F)demonstrates an
			 institution-wide commitment to community engagement;
							(G)demonstrates a
			 record of supporting the economic development of the local community through
			 the human resource, purchasing, and investment policies of such
			 institution;
							(H)cooperates and
			 coordinates efforts with community partners, other urban grant universities,
			 and other institutions of higher education to solve the problems of urban
			 areas;
							(I)makes a long-term commitment to promote
			 innovative research, education, training, and service activities in fields
			 related to problems of urban areas; and
							(J)meets other such
			 qualifications as the Secretary, in consultation with the University
			 Partnerships Advisory Council established under
			 section 105, determines is
			 appropriate.
							(3)Suspension or
			 termination of designationThe Secretary may determine on the
			 record after opportunity for a hearing that a designation made under paragraph
			 (1) is suspended or terminated.
						(4)DutiesSubject
			 to any regulations prescribed or guidelines established by the Secretary, each
			 urban grant university shall develop and implement, in consultation with the
			 Secretary and the University Partnerships Advisory Council, a program that is
			 consistent with the guidelines and priorities established under
			 section 105(b)(3).
						(c)Grants
						(1)AuthorityThe
			 Secretary may make grants and enter into contracts with urban grant
			 universities designated under this section, to assist such universities in
			 implementing programs or projects that promote innovative research, education,
			 training, and service activities in fields related to the problems of urban
			 areas.
						(2)AmountExcept
			 as provided under
			 paragraph (3), the total amount paid
			 under any grant or contract under this section may not be more than 66 percent
			 of the total cost of the program or project involved.
						(3)Special
			 grants
							(A)In
			 generalThe Secretary may
			 make special grants under this section to urban grant universities designated
			 under this section to promote innovative research, education, training, and
			 service activities in fields related to the problems of urban areas.
							(B)LimitationA special grant made under this paragraph
			 may be 100 percent, or any lesser percent, of the total cost of the program or
			 project if the Secretary finds that—
								(i)no reasonable
			 means is available through which the applicant can meet the matching
			 requirement for a grant under
			 paragraph (2);
								(ii)the probable
			 benefit of such project outweighs the public interest in such matching
			 requirement; and
								(iii)the same or
			 equivalent benefit cannot be obtained through a contract or grant under
			 paragraph (1).
								(C)Total
			 amountThe total amount that may be provided for grants under
			 this paragraph during any fiscal year shall not exceed an amount equal to 1
			 percent of the total funds appropriated for such fiscal year under this
			 section.
							(4)Terms and
			 conditions
							(A)In
			 generalExcept as provided in
			 subparagraph (B), a grant made under this section may not be used for—
								(i)the purchase or
			 rental of land; or
								(ii)the purchase,
			 rental, construction, preservation, or repair of a building.
								(B)ExceptionA
			 grant may be used for the short-term rental of buildings or facilities for
			 meetings that support a program or project funded with amounts from a grant
			 under this section.
							(d)Fellowships
						(1)In
			 generalTo carry out the educational and training component
			 objectives of this section, the Secretary may award fellowships to individuals
			 at urban grant universities designated under this section who are pursuing a
			 course of study at the graduate level in fields that focus on the problems of
			 urban areas.
						(2)AmountThe
			 total amount that may be provided for grants under this subsection during any
			 fiscal year shall not exceed an amount equal to 25 percent of the total funds
			 appropriated for such fiscal year under this section.
						105.University
			 partnerships advisory council
					(a)EstablishmentThere
			 is established an independent council to be known as the University
			 Partnerships Advisory Council (in this section referred to as the
			 Council).
					(b)Duties of the
			 CouncilThe Council shall advise the Secretary and the Deputy
			 Assistant Secretary for University Partnerships of the Office of University
			 Partnerships of the Department of Housing and Urban Development
			 concerning—
						(1)the designation
			 and operation of urban grant universities under
			 section 104;
						(2)long-term
			 strategic priorities for the urban grant university program;
						(3)the formulation
			 and application of guidelines related to activities and responsibilities of
			 urban grant universities;
						(4)applications or
			 proposals for grants and contracts under this part;
						(5)evaluation and
			 performance of grants under this part;
						(6)dissemination of
			 the results of research and activities carried out under this part; and
						(7)such other matters as the Secretary and the
			 Deputy Assistant Secretary refers to the Council for review and advice.
						(c)Membership
						(1)Number and
			 appointmentThe Council shall
			 be composed of 19 members appointed by the Secretary as follows:
							(A)5 representatives
			 from institutions of higher education, 2 of whom are from urban grant
			 universities designated under
			 section 104.
							(B)5 representatives
			 from community or nonprofit organizations.
							(C)3 representatives
			 from State or local governments.
							(D)3 representatives
			 from the business community.
							(E)3 representatives
			 from organizations that possess significant expertise in urban issues.
							(2)Terms
							(A)In
			 generalEach member shall be appointed for a term of 3 years,
			 except as provided in subparagraphs (B) and (C).
							(B)Terms of initial
			 appointeesAs designated by the Secretary at the time of
			 appointment, of the members first appointed—
								(i)7
			 shall be appointed for a term of 1 year;
								(ii)6
			 shall be appointed for a term of 2 years; and
								(iii)6
			 shall be appointed for a term of 3 years.
								(C)Multiple
			 termsA member may not be appointed for more than 3 terms.
							(D)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. A vacancy in the Council
			 shall be filled in the manner in which the original appointment was
			 made.
							(3)Chairperson;
			 vice chairperson
							(A)In
			 generalThe Council shall elect a Chairperson and a Vice
			 Chairperson.
							(B)Absence or
			 incapacity of ChairpersonThe Vice Chairperson shall act as the
			 Chairperson in the absence or incapacity of the Chairperson.
							(4)MeetingsThe Council shall meet on a semi-annual
			 basis and, at any other time, at the call of the Chairperson, the request of a
			 majority of the members, the Deputy Assistant Secretary, or the
			 Secretary.
						(5)Powers of
			 CouncilThe Council may exercise such powers as are reasonably
			 necessary in order to carry out the duties under subsection (b).
						(d)Information,
			 personnel, and administrative services and assistanceThe
			 Secretary shall make available to the Council such information, personnel, and
			 administrative services and assistance as the Council may reasonably require to
			 carry out its duties.
					106.Housing
			 assistance
					(a)PurposeThe
			 purposes of this section are to—
						(1)increase home
			 ownership and real estate values in local communities;
						(2)establish and
			 sustain local businesses;
						(3)provide training
			 and educational opportunities for local residents and development
			 organizations; and
						(4)increase student,
			 faculty, administration, and institutional involvement in the community.
						(b)Grant
			 program
						(1)In
			 generalThe Secretary may make grants to provide technical and
			 financial assistance to local nonprofit organizations to undertake community
			 development and affordable housing projects serving persons of low and moderate
			 income to the following:
							(A)An institution of higher education.
							(B)A partnership that
			 includes—
								(i)one
			 institution of higher education; and
								(ii)one
			 of the following:
									(I)A
			 local government.
									(II)A public housing
			 agency.
									(III)A community
			 development corporation.
									(IV)An assisted
			 housing owner.
									(V)Other entities, as
			 determined by the Secretary.
									(2)Use of
			 grantsGrants under this section shall be used—
							(A)to provide
			 technical and financial assistance for site acquisition and development,
			 construction financing, and short- and long-term financing for housing,
			 community facilities, and economic development primarily benefitting persons of
			 low and moderate income;
							(B)to provide technical assistance, training,
			 support, and advice to develop the management, financial, and administrative
			 capabilities of housing development organizations serving primarily persons of
			 low and moderate income; and
							(C)to leverage
			 capital from private entities, including private financial institutions,
			 insurance companies, and private philanthropic organizations to provide
			 assistance under subparagraphs (A) and (B).
							(c)ApplicationTo be eligible to receive a grant under
			 this section, an institution of higher education or a partnership described in
			 subsection (b)(1)(B) shall prepare and submit an application to the Secretary
			 at such time, in such form, and containing such information and assurances as
			 the Secretary may require.
					(d)Selection
			 criteria
						(1)In
			 generalThe Secretary shall select recipients of grants under
			 this section on the basis of the following criteria:
							(A)The results of a
			 real estate market study of the area targeted for the proposed use of
			 funds.
							(B)The master real estate plan for the area
			 targeted for the proposed use of funds.
							(C)The capability of
			 the applicant to provide leadership in solving community problems and in making
			 national contributions to solving long-term and immediate problems or urban
			 areas.
							(D)The demonstrated
			 commitment of the applicant to supporting development by providing matching
			 contributions for any Federal assistance received.
							(E)The ability of the
			 applicant to secure the best financial deal for the proposed use of
			 funds.
							(F)The extent to
			 which the proposed projects and activities will contribute to the goals of the
			 community partners.
							(G)The extent to
			 which the community partners will contribute to the educational and research
			 goals of the university.
							(H)The extent of need
			 in the communities to be served by the applicant.
							(I)The ability of the
			 applicant to communicate, coordinate, and involve community representatives in
			 the policy formulation and decision-making process.
							(J)The reasonableness
			 of the timeline for the proposed activities and projects.
							(K)The demonstrated
			 capability of the applicant to evaluate the proposed projects and
			 activities.
							(L)The ability of the
			 applicant to sustain funding for projects and activities after the expiration
			 of a grant received under this section.
							(M)Other criteria the
			 Secretary determines is appropriate.
							(e)PriorityIn
			 making grants under this section, the Secretary shall give priority to any
			 public institution of higher education that—
						(1)is located in an
			 urban area;
						(2)has the capacity
			 to conduct applicable research, as demonstrated by enrolling, either
			 individually or jointly with another institution of higher education, at least
			 10 doctoral students per academic year;
						(3)demonstrates a
			 record of effective engagement with the communities in the urban areas of such
			 institutions that build knowledge, teach students, and generate programs that
			 will positively advance and address the conditions of urban change;
						(4)demonstrates a
			 record of supporting the economic development of the local community through
			 the human resource, purchasing, and investment policies of such institution;
			 and
						(5)demonstrates a
			 record of cooperating and coordinating efforts with community partners and
			 other institutions of higher education.
						(f)Federal
			 shareThe amount of a grant
			 under this section may not exceed the non-Federal share provided by the
			 institution of higher education for the program or activity.
					(g)Non-Federal
			 shareThe non-Federal share of the cost of projects and
			 activities under this section may include cash, or the value of noncash
			 contributions, equipment, or other in-kind contributions the Secretary
			 determines are appropriate.
					(h)DurationEach grant shall provide funds for each
			 year of a 5-year period.
					(i)Reports
						(1)Periodic
			 reportsGrant recipients
			 shall submit progress reports annually during the 5-year grant term to the
			 Secretary on the progress of activities and projects funded under this
			 section.
						(2)Final
			 reportNot later than 6
			 months after the grant expires a grant recipient shall submit a final report to
			 the Secretary.
						107.DefinitionsIn this part:
					(1)Community
			 partnerThe term community partner includes units
			 of a local government, a local business, a community based organization, and a
			 local nonprofit organization.
					(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
					(3)Persons of low
			 and moderate incomeThe term persons of low and moderate
			 income has the meaning given that term in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302).
					(4)ProblemsThe term problems means,
			 with regard to urban areas, problems associated with housing, economic
			 development, neighborhood revitalization, infrastructure, health care, job
			 training, education, crime prevention, urban planning, community organizing,
			 environmental sustainability, transportation, information technology, child
			 welfare, and other issues the Secretary determines are appropriate.
					(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(6)Urban
			 areaThe term urban
			 area means a metropolitan statistical area that has a population of
			 450,000 or more.
					BNational
			 Innovation
				111.DefinitionsIn this part:
					(1)AgencyThe
			 term agency has the meaning given that term in section 551(1) of
			 title 5, United States Code.
					(2)BoardThe
			 term Board means the National Innovation Council Board established
			 under
			 section 113.
					(3)CLICThe
			 term CLIC means the Cluster Information Center established under
			 section 115.
					(4)ClusterThe
			 term cluster means a geographic concentration of interconnected
			 businesses, suppliers, and associated institutions in a particular field or
			 industry.
					(5)Cluster
			 initiativeThe term cluster initiative means a
			 formally organized effort to promote cluster growth and competitiveness through
			 collaborative activities among cluster participants.
					(6)CLUSTER
			 programThe term CLUSTER program means the
			 Competitive Leadership for the United States Through its Economic Regions
			 program established under section 116 to create and sustain a series of
			 initiatives to promote economic growth in industry groups.
					(7)CouncilThe
			 term Council means the National Innovation Council established
			 under section 112(a).
					(8)DirectorThe term Director means the
			 Director of the National Innovation Council established under
			 section 112.
					(9)Eligible
			 entityThe term eligible entity means—
						(A)a State;
						(B)an entity
			 designated by a State or a group of States, that is—
							(i)a
			 city;
							(ii)a
			 county;
							(iii)another
			 political subdivision of a State; or
							(iv)an
			 economic development organization located in a major metropolitan area;
			 or
							(C)an entity
			 designated by a State or a group of States, that is—
							(i)described in section 501(c)(3) of the
			 Internal Revenue Code of 1986; and
							(ii)exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986.
							(10)InnovationThe
			 term innovation means the achievement of meaningful increases in
			 productivity through the introduction or diffusion of a new or improved
			 product, service, process, source of supply of materials, business structure,
			 business practice, business model, or methods of production, delivery,
			 distribution, financing, marketing, packaging, promoting, or pricing.
					(11)ProductivityThe
			 term productivity means the measure of the quality or quantity of
			 economic output relative to the input required to produce that output.
					(12)United
			 StatesThe term United
			 States means States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, and the territories and possessions of the United
			 States.
					112.National
			 innovation council
					(a)Establishment
						(1)In
			 generalThere is established in the Executive Office of the
			 President a council to be known as the National Innovation Council which shall
			 coordinate Federal innovation policy for the Federal Government and provide
			 financial assistance for State and local innovation initiatives.
						(2)DirectorThe
			 Council shall have a Director, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
						(3)Staff
							(A)In
			 generalSubject to the rules
			 prescribed by the Council, the Director may appoint and fix the pay of
			 personnel as the Director considers appropriate to enable the Council to
			 perform its duties under this part.
							(B)Experts and
			 consultantsThe Director may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code, for such
			 professional or technical staff as the Director determines is necessary to
			 carry out specific functions under this part.
							(b)Powers and
			 responsibilities
						(1)Policy
			 formulation, advocacy, and assistanceThe Council shall formulate
			 and advocate for the innovation policy of the Federal Government by—
							(A)providing
			 assistance to other agencies with respect to innovation, upon request;
							(B)assisting and
			 providing funding to the Bureau of the Census, the Bureau of Economic Analysis,
			 the Bureau of Labor Statistics, other statistical agencies, and the National
			 Science Foundation in developing operational measures of innovation that can be
			 included in new or existing economic data sources;
							(C)providing agencies
			 and companies with the necessary information to promote innovation and
			 productivity; and
							(D)assisting
			 companies with innovation activities, including the following:
								(i)Joint
			 industry-university research partnerships.
								(ii)Technology
			 transfer from laboratories to businesses.
								(iii)Technology-based
			 entrepreneurship.
								(iv)Industrial
			 modernization through the adoption of best practice technologies and business
			 practices.
								(v)Incumbent worker
			 training.
								(2)Innovation
			 measurement, research program, and advocacyThe Council shall—
							(A)develop methods of
			 measuring innovation and productivity in the United States;
							(B)carry out a program of research on
			 innovation and productivity; and
							(C)recommend specific
			 measures to improve innovation and productivity in the United States.
							(c)CollaborationThe
			 Council shall collaborate with and provide funding to the Bureau of the Census,
			 the Bureau of Economic Analysis, the Bureau of Labor Statistics, other
			 statistical agencies, and the National Science Foundation to develop—
						(1)measures of
			 productivity in the service sector;
						(2)measures of total
			 factor productivity, reflecting capital, materials, energy, purchased services,
			 labor, and other relevant factors as productive inputs for all
			 industries;
						(3)measures of gross
			 product and productivity for counties and metropolitan areas; and
						(4)measures of
			 private rates of return from research and development.
						(d)Data collection
			 and AnalysisThe Council shall—
						(1)collect and
			 analyze data necessary to evaluate the impact on productivity resulting from
			 the activities of the Council; and
						(2)require recipients
			 of funding or other assistance from the Council to provide information
			 necessary to measure improvements in productivity resulting from such funding
			 or other assistance.
						(e)Annual
			 reportBeginning not later than one year after the date of
			 enactment of this Act, the Council shall submit to Congress a report each year
			 on the following:
						(1)The current and
			 foreseeable trends in innovation and productivity in the United States.
						(2)A
			 review and analysis of recent domestic and international developments affecting
			 innovation and productivity in the United States.
						(3)Goals for improved
			 innovation and productivity in the United States.
						(4)A
			 description of the activities designed to improve innovation and productivity
			 in the United States.
						(5)Recommendations
			 for legislation the President considers appropriate.
						113.National
			 innovation council board
					(a)EstablishmentThe
			 Council shall be under the direction of the National Innovation Council Board.
			 The Board shall be composed of 11 members as follows:
						(1)The Secretary of
			 Commerce.
						(2)The Secretary of
			 Labor.
						(3)Nine members
			 appointed by the President.
						(b)Appointment
			 criteria
						(1)QualificationsEach
			 member of the Board shall—
							(A)be in the field of
			 business, economic development, health care, applied sciences, engineering,
			 education, or public affairs;
							(B)have a record of
			 distinguished service in the field of the member; and
							(C)have demonstrated
			 knowledge and appreciation of the value of innovation.
							(2)RepresentationIn
			 making appointments under this section, the President shall—
							(A)give due regard to
			 equitable representation of members who are women or who represent minority
			 groups;
							(B)provide
			 representation of the views of leaders in economic development and innovation
			 in all areas of the United States; and
							(C)appoint not less
			 than—
								(i)one
			 member with a background in manufacturing;
								(ii)one member with a background in the service
			 industry;
								(iii)one member from a university in a major
			 metropolitan area;
								(iv)one member from a State or local
			 government;
								(v)one member from organized labor;
								(vi)one member from the nonprofit
			 sector;
								(vii)one member from an economic development
			 organization;
								(viii)one member from a professional business or
			 industry association; and
								(ix)one
			 member who is a recognized expert in innovation.
								(3)TermsEach
			 member of the Board shall be appointed for a term of 4 years.
						114.Coordination of
			 programs and functionsThe
			 Council shall monitor, align, guide, and assess the integration and performance
			 of the functions, personnel, assets, and liabilities of the following to better
			 address science, technology, and economic opportunities and challenges relevant
			 to urban areas and institutions:
					(1)The Manufacturing
			 Extension Partnership program of the National Institute of Standards and
			 Technology.
					(2)The Technology
			 Innovation Program of the National Institute of Standards and
			 Technology.
					(3)The Office of
			 Technology Partnerships of the National Institute of Standards and
			 Technology.
					(4)The Partnerships
			 for Innovation program of the National Science Foundation.
					(5)The
			 Industry/University Cooperative Research Center Program of the National Science
			 Foundation.
					(6)The Engineering
			 Research Centers program of the National Science Foundation.
					(7)The Workforce
			 Innovation in Regional Economic Development of the Department of Labor.
					115.Cluster
			 information center
					(a)EstablishmentThere
			 is established under the direction of the Council the Cluster Information
			 Center.
					(b)PurposesThe
			 purpose of the CLIC is to promote the collection, development, and
			 dissemination of data and analysis about clusters throughout the United
			 States.
					(c)DatabasesThe
			 Director of the Council shall compile databases for the CLIC from Federal data
			 sets available from the following:
						(1)The Bureau of the
			 Census.
						(2)The Bureau of
			 Economic Analysis.
						(3)The Bureau of
			 Labor Statistics.
						(4)The International
			 Trade Administration.
						(5)The Statistics of
			 Income program of the Internal Revenue Service.
						(6)The Office of
			 Patent Resource Administration in the United States Patent and Trademark
			 Office.
						(7)The National
			 Science Foundation.
						(8)Other
			 agencies.
						(9)Non-Federal
			 sources, including private databases, as appropriate.
						(d)Functions
						(1)In
			 generalThe CLIC shall—
							(A)support and
			 disseminate research on the formation and evolution of clusters, cluster
			 initiatives, and CLUSTER programs under section 116;
							(B)gather, analyze, and disseminate
			 information on the best practices for the development of clusters, cluster
			 initiatives, and CLUSTER programs in the United States and in other countries,
			 specifically determining how productivity, innovation, and competitive
			 advantage can be maximized through clusters, cluster initiatives, and CLUSTER
			 programs;
							(C)develop technical
			 assistance guides for regional cluster analysis and cluster initiative and
			 initiative program development and operations; and
							(D)bring together
			 representatives of clusters, cluster initiatives, and CLUSTER programs,
			 experts, and scholars to disseminate developments in cluster initiatives and
			 programs.
							(2)Data
			 collectionThe CLIC shall collect and make available data on
			 cluster activity showing the following:
							(A)BreadthA
			 geographically specific picture of the array of clusters in each key industry,
			 as determined by the Council, throughout the United States, with data on size,
			 specialization, and competitiveness of the clusters in each State, region, and
			 major metropolitan area.
							(B)DepthFor
			 each cluster, detailed data such as regional domestic product contribution,
			 total jobs and earnings by key occupations, job openings and skill sets needed,
			 establishment size, nature of specialization, patents, Federal research and
			 development spending, citation patterns, and trade.
							(C)FlowEstimates
			 of supply chain product and service flows within and between clusters.
							(3)ReportThe
			 CLIC shall—
							(A)monitor the extent to which the available
			 data is sufficient for proper analysis of cluster activity; and
							(B)not later than one year after the date of
			 enactment of this Act, submit a report to Congress that includes
			 recommendations regarding further authorization for data collection, as
			 necessary.
							(4)Dissemination of
			 analysesData and analysis compiled by the CLIC shall be made
			 available to other agencies, State and local governments, and nonprofit and
			 for-profit entities, to guide investments in cluster activities that will lead
			 to increased productivity, innovation, and competitive advantage,
			 including—
							(A)cluster
			 development;
							(B)economic
			 development;
							(C)workforce
			 development;
							(D)research and
			 development;
							(E)business site
			 locations;
							(F)analysis of United
			 States competitiveness, by industry, cluster, and geography; and
							(G)other appropriate
			 activities as determined by the Council.
							(e)Cluster
			 initiative and cluster program registry
						(1)In
			 generalThe CLIC shall
			 maintain a publicly available registry of cluster initiatives that meet the
			 requirements of
			 paragraph (2) and CLUSTER programs
			 under section 116 that contain useful information to the study and analysis of
			 Cluster initiatives and CLUSTER programs, including—
							(A)organizational
			 structure;
							(B)membership;
							(C)activities;
							(D)funding;
			 and
							(E)perceived impacts
			 of registered cluster initiatives and CLUSTER programs.
							(2)Information
			 collectedAt the time a cluster initiative is registered, the
			 CLIC shall collect sufficient information to demonstrate that the cluster
			 initiative—
							(A)is an industry-led
			 effort with not less than five companies and one lead organizing entity;
							(B)involves not less
			 than three cluster support organizations, such as workforce boards, community
			 colleges, universities, and industry associations; and
							(C)has a strategy to
			 enhance the competitive position of the cluster.
							(3)Priority
			 fundingRegistered cluster
			 initiatives and CLUSTER programs under section 116 shall receive priority for
			 funding from the Council and the CLIC.
						(4)Use of
			 informationInformation contained in the cluster initiative and
			 CLUSTER program registry shall be made available to other agencies, State and
			 local governments, and nonprofit and for-profit entities.
						(f)Outside
			 ContractsThe Director of the Council may enter into contracts
			 with an external organization such as another agency, a university, a nonprofit
			 research entity, or a private company, to conduct the operations.
					116.CLUSTER grant
			 program
					(a)CLUSTER grant
			 program
						(1)In
			 generalThe Council may make grants to eligible entities to
			 operate a CLUSTER grant program for the purpose of awarding grants to cluster
			 initiatives in accordance with the requirements under this subsection.
						(2)ApplicationTo be eligible to receive a grant under
			 this section, an eligible entity shall prepare and submit to the Director an
			 application at such time, in such form, and containing such information and
			 assurances as the Director may require.
						(3)Use of
			 fundsEach grantee that receives grant funds under this
			 subsection shall ensure, as determined by the Council, that cluster initiatives
			 supported by such funds—
							(A)are operated in a
			 manner consistent with the best practices established by the
			 CLUSTER program;
							(B)are industry
			 led;
							(C)are inclusive,
			 seeking organizations that might benefit from participation, including
			 startups, firms not locally owned, and firms rival to existing members;
							(D)encourage broad
			 participation by and collaboration among all types of participants;
							(E)involve key State
			 and local government actors; and
							(F)participate in the
			 CLIC registry and research activities described in section
			 section 115(e).
							(4)Grant
			 types
							(A)Feasibility
			 study grantsA grant in an
			 amount not to exceed $250,000 may be awarded to not less than one eligible
			 grantee in each State, on a one-time basis, with no matching funds required,
			 for CLUSTER program feasibility studies, planning, and operations.
							(B)Startup and
			 annual grants
								(i)Startup
			 grantA 1-year grant in an amount not to exceed $1,000,000 may be
			 awarded to not less than one new CLUSTER program in each State to support
			 planning studies, provide technical assistance, and fund startup
			 activities.
								(ii)Annual
			 grantAn annual grant shall be awarded to not less than one
			 early-stage CLUSTER program in each State to provide technical assistance and
			 fund operating activities.
								(iii)RenewalGrants
			 awarded under clause (ii) may be renewed for up to five additional 1-year
			 periods.
								(iv)Matching funds
			 requirement
									(I)Initial
			 periodDuring the first 2 years in which an eligible entity
			 receives grant funding under this subparagraph, the eligible entity shall
			 provide matching funds in an amount equal to the amount of funds received under
			 this subparagraph.
									(II)Subsequent
			 periodIf the Council determines, in accordance with criteria
			 established by the CLUSTER program, that an eligible grantee has demonstrated
			 greater effectiveness than other grant recipients during the period described
			 in subclause (I), the non-Federal matching requirement for such eligible
			 grantee in future years may be reduced.
									(C)Matching grants
			 for cluster initiatives
								(i)In
			 generalA grant in an amount between $1,000,000 and $15,000,000
			 may be awarded, on a competitive basis, to CLUSTER programs, as determined by
			 the Council, to support cluster initiatives.
								(ii)Matching
			 requirementAn eligible entity receiving a grant under this
			 subparagraph shall provide matching funds in an amount equal to the amount of
			 grant funds received under this subparagraph.
								(iii)Selection
			 criteriaIn selecting grant recipients under this subparagraph,
			 the Council shall consider—
									(I)the probable
			 impact of the proposed effort on the competitiveness of the area’s traded
			 sector;
									(II)if the proposed
			 effort fits within a broader achievable economic development strategy;
									(III)the capacity and
			 commitment of the sponsoring organization;
									(IV)the degree of
			 support and involvement from relevant State and regional economic and workforce
			 development organizations, other public purpose institutions (such as
			 universities, community colleges, and workforce boards), and the private
			 sector, including industry associations;
									(V)the eligible
			 grantee’s expected ability to access additional funds from Federal, State, and
			 local sources;
									(VI)the eligible
			 grantee’s capacity to sustain activities once grant funds have been expended;
			 and
									(VII)the extent to
			 which economic diversity across regions of the United States would be increased
			 through the grant.
									(5)Application
			 processThe application process for grants awarded under this
			 subsection shall be on a rolling basis.
						(b)National sector
			 research grants
						(1)Grants
			 authorizedThe Council shall award competitive grants to eligible
			 companies and joint ventures to encourage innovation through research
			 partnerships between academic institutions located in major metropolitan areas
			 in the United States and industry research alliances.
						(2)EligibilityEach
			 company and joint venture desiring a grant under this subsection shall—
							(A)submit an
			 application to the Council containing such information and assurances as the
			 Council may reasonably require;
							(B)form an
			 industry-led research consortium consisting of at least five companies;
			 and
							(C)agree to develop a
			 3- to 10-year technology roadmap that charts out generic science and technology
			 needs that the companies share.
							(3)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection may not exceed 50 percent of the total project cost.
						(c)Productivity
			 enhancement research grantsThe Council shall award grants to
			 academic institutions located in major metropolitan areas in the United States
			 and to joint ventures comprised of academic institutions located in major
			 metropolitan areas and private companies to support early-stage research into
			 methods of increasing productivity and innovation, with broad application for a
			 range of industries, including—
						(1)automated
			 manufacturing or service processes;
						(2)technology-enabled
			 remote service delivery;
						(3)quality
			 improvement; and
						(4)other methods of
			 improving productivity and innovation.
						(d)State
			 innovation-Based economic development partnership grants
						(1)Grants
			 authorizedThe Council shall award innovation-based economic
			 development partnership grants to State economic development entities
			 designated by each State.
						(2)Grant
			 types
							(A)Feasibility
			 study grants
								(i)In
			 generalA grant in an amount not to exceed $250,000 each shall be
			 awarded to States, to be determined by the Council, for feasibility studies,
			 planning, and operations.
								(ii)ConditionsA
			 feasibility study grant shall be awarded to not less than one eligible grantee
			 in each State on a one-time basis, with no matching funds required.
								(B)Startup and
			 annual grants
								(i)Startup
			 grantA 1-year grant in an amount not to exceed $2,000,000 each
			 shall be awarded to States to support planning studies, provide technical
			 assistance, and fund startup activities.
								(ii)Annual
			 grantsIn addition to the grants authorized under clause (i),
			 annual grants may be awarded to States to provide technical assistance and fund
			 operating activities. Grants awarded under this clause may be renewed
			 indefinitely.
								(iii)Minimum
			 grantsEach State shall be awarded not less than one grant under
			 this subparagraph.
								(iv)Matching funds
			 requirementA State receiving a startup grant under clause (i)
			 shall provide—
									(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
									(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
									(3)IBED
			 plans
							(A)Initial
			 plansEach State desiring a grant under this subsection shall
			 submit to the Council an initial innovation-based economic development plan
			 (referred to in this paragraph as the IBED plan) that
			 describes—
								(i)how
			 grant funds would be used to support the creation of alliances for the
			 dissemination of innovation among local governments, businesses, educational
			 institutions, and other institutions;
								(ii)how
			 companies within the State would benefit from the activities funded through a
			 grant under this subsection; and
								(iii)how innovation
			 would be disseminated through the activities described in
			 paragraph (4) to companies within the
			 State.
								(B)ReviewThe
			 Council and an outside panel of experts shall—
								(i)review the initial
			 IBED plans submitted under
			 subparagraph (A); and
								(ii)notify the States
			 of any suggested modifications to such plans.
								(C)Resubmission of
			 plansStates may submit modified IBED plans to the
			 Council.
							(D)Use of
			 plansThe Council shall assign a score to an IBED plan submitted
			 under this section and award competitive grants to States under this
			 subsection, to the extent available, on the basis of such score. In scoring
			 plans under this subparagraph, the Council shall award additional points for
			 multistate and regional innovation-based economic development efforts.
							(4)Use of
			 fundsGrant funds received under this subsection may be used to
			 establish—
							(A)technology
			 commercialization centers;
							(B)industry-university
			 research centers;
							(C)regional cluster
			 development programs;
							(D)regional skills
			 alliances;
							(E)entrepreneurial
			 support programs;
							(F)science parks;
			 and
							(G)related activities
			 to spur innovation or productivity.
							(5)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection may not exceed 1/3 of the total project
			 cost.
						(6)Noncompetitive
			 grantsThe Council shall award noncompetitive planning and
			 technical assistance grants to States that do not receive a competitive grant
			 under this subsection, which shall be used to improve the quality of the
			 States’ proposals for subsequent grants under this section.
						(e)Technology
			 Diffusion Grants
						(1)In
			 generalThe Council shall
			 award grants to Regional Centers for the Transfer of Manufacturing Technology
			 established under section 25 of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278k) (in this section referred to as regional
			 centers) in each State to promote the diffusion of existing
			 technological innovations to companies in which such innovations are
			 underutilized.
						(2)Grant
			 activitiesNotwithstanding any other provision of law, regional
			 centers may use grant funds awarded under this subsection for activities in the
			 service sector that comply with the requirements under this subsection.
						(3)Grant
			 types
							(A)Feasibility
			 study grants
								(i)In
			 generalA grant in an amount not to exceed $250,000 each shall be
			 awarded to regional centers for feasibility studies, planning, and
			 operations.
								(ii)ConditionsA
			 feasibility study grant shall be awarded under clause (i) to not less than one
			 eligible grantee in each State on a one-time basis, with no matching funds
			 required.
								(B)Startup and
			 annual grants
								(i)Startup
			 grantA 1-year grant in an amount not to exceed $2,000,000 shall
			 be awarded to a regional center in each State to support planning studies,
			 provide technical assistance, and fund startup activities.
								(ii)Annual
			 grantsIn addition to the grants authorized under
			 clause (i), annual grants shall
			 be awarded to regional centers in each State to provide technical assistance
			 and fund operating activities. Grants awarded under this clause may be renewed
			 indefinitely.
								(iii)Matching funds
			 requirementA regional center receiving a grant under this
			 subparagraph shall provide—
									(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
									(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
									(4)Use of
			 fundsGrants funds received under this subsection may be used
			 to—
							(A)establish other
			 regional centers in each State to provide—
								(i)support for
			 manufacturing and services; and
								(ii)innovation
			 awards; and
								(B)support the
			 diffusion of innovation in any sector of the economy, including the service
			 sector.
							(5)Evaluation
			 processIn evaluating proposals for grants under this subsection,
			 the Council shall—
							(A)determine the
			 degree to which measurable productivity gains are expected to be achieved
			 through each applicant’s proposed diffusion of innovation;
							(B)follow the process
			 established under
			 subsection (d)(3) for grants to carry
			 out the activities described in
			 paragraph (4)(A); and
							(C)require regional
			 centers to submit a plan to carry out the activities described in
			 paragraph (4)(B).
							(f)Use of
			 grantsGrant funds received under this section shall be used
			 to—
						(1)perform
			 Council-supported grant work in the United States; and
						(2)promote the
			 production of any resulting goods or services in the United States.
						(g)Award
			 criteriaIn evaluating proposals for grants under this section,
			 the Council—
						(1)shall determine,
			 as one award factor, the extent to which a grant to each State or regional
			 center is expected to increase production, wages, or employment in the United
			 States;
						(2)may not award any
			 grant which the Council believes could result in a decrease in production,
			 wages, or employment in the United States; and
						(3)shall consult with
			 technology-specific boards staffed with experts in fields appropriate to the
			 proposals for grants being evaluated.
						(h)Minimum Funding
			 Level
						(1)In
			 generalFor each of the grant programs established under
			 subsections (a), (d), and (e) not less than one grant shall be awarded to a
			 grantee in each State.
						(2)Population-based
			 allocationsIn each State,
			 the total amount of grant funds awarded to grantees in such State under
			 subsections (a), (d), and (e) shall be not less than 50 percent of the product
			 of—
							(A)the percentage of the population of the
			 United States who are residents of such State, according to the most recent
			 decennial census; and
							(B)the total amount of grant funds awarded
			 under subsections (a) through (e).
							(i)Coordination of
			 FundsRecipients of grants
			 under this section may use, as matching funds, amounts received from the
			 agencies listed in
			 section 114, to the extent approved by the
			 Council and such agencies.
					CAmendments to
			 Public Works and Economic Development Act of 1965
				121.Grants for training,
			 research, and technical assistanceSection 207(a)(2) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3147(a)(2)) is amended—
					(1)by striking
			 subparagraph (D); and
					(2)by redesignating
			 subparagraphs (E) through (I) as subparagraphs (D) through (H),
			 respectively.
					122.Grants for
			 university centers
					(a)In
			 generalThe Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3121 et seq.) is amended by
			 inserting after section 207 the following:
						
							208.Grants for
				university centers
								(a)In
				generalOn the application of an eligible recipient, the
				Secretary may make grants for the establishment of university centers for the
				purpose of assisting such centers in conducting applied research, providing
				technical assistance to public and private sector organizations, and conducting
				other activities to enhance regional economic development by promoting a
				favorable business environment that attracts private capital investment and
				higher-skill, higher-wage jobs.
								(b)Grant
				amounts
									(1)In
				generalA grant made under subsection (a) shall be in an amount
				that is not less than $200,000 for each year in which grant amounts are
				received.
									(2)DeterminationsIn
				determining the amount of a grant made under subsection (a), the Secretary
				shall consider the size of the population and area to be served by the
				applicable university center.
									(c)PriorityIn
				making grants under subsection (a), the Secretary shall give priority to
				eligible recipients that, as determined by the Secretary—
									(1)demonstrate that a
				substantial portion of their activities will benefit distressed areas;
									(2)demonstrate a
				history of working in distressed communities; and
									(3)demonstrate that
				activities assisted by a grant will take place in major metropolitan
				areas.
									.
					(b)Definition of
			 university centerSection
			 3(12) of such Act (42 U.S.C. 3122(12)) is amended by striking under
			 section 207(a)(2)(D) and inserting under section
			 208.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 207 the
			 following:
						
							
								Sec. 208. Grants for university
				centers.
							
							.
				  
					123.Annual report
			 to CongressSection 603(b) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3213(b)) is
			 amended—
					(1)in paragraph (2)
			 by striking the and at the end;
					(2)in paragraph (3)
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(4)include a
				description of activities carried out pursuant to this Act, including the
				portion of activities benefitting distressed areas; and
							(5)include a
				description of the short-term and long-term outcomes of activities carried out
				pursuant to this Act, including with respect to the overall leverage of
				resources.
							.
					124.Funding for
			 grants for establishing university centers
					(a)In
			 generalTitle VII of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3231 et seq.) is
			 amended by adding at the end the following:
						
							705.Funding for
				grants for university centersOf the amounts made available under section
				701 for each fiscal year, not less than $20,000,000 shall be made available for
				grants provided under section
				208.
							.
					(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding after the item
			 relating to section 704 the following:
						
							
								Sec. 705. Funding for grants for
				university centers.
							
							.
				  
					DEnvironmental
			 Protection Agency
				131.Amendment of
			 the National Environmental Education Act
					(a)AmendmentThe National Environmental Education Act
			 (20 U.S.C. 5501 et seq.) is amended—
						(1)by redesignating
			 section 11 as section 12; and
						(2)by inserting after
			 section 10 the following new section:
							
								11.Environmental
				Community Outreach Partnership Centers
									(a)Grant
				programThe Administrator may
				make grants under this section in accordance with subsections (b) and (c) to
				institutions of higher education or consortia of such institutions—
										(1)to support new or
				expand existing activities and approaches in community engagement by
				institutions of higher education;
										(2)to encourage
				greater participation by institutions of higher education in establishing
				partnerships with their local communities;
										(3)to align teaching,
				research, and service by institutions of higher education with the needs and
				expectations of their local communities;
										(4)to solve problems in local communities with
				a high concentration of environmental problems through research, outreach, and
				exchange of information; or
										(5)to improve the
				quality of life and economic opportunity in such local communities.
										(b)Grant
				usesEach institution of higher education or consortium of
				institutions of higher education that receives a grant under this section shall
				use such amounts—
										(1)to establish and
				maintain community outreach partnership centers (in this section referred to as
				Centers) that address problems in local communities with a high
				concentration of environmental problems, as determined by the Administrator,
				through
										(2)conducting research on theoretical or
				practical problems in such local communities; or
										(3)facilitating
				partnerships and outreach activities between such institutions and local
				community organizations, local businesses, and local governments to address
				environmental problems in such local communities.
										(c)Environmental
				problemsResearch and outreach activities assisted under this Act
				shall focus on environmental problems associated with air quality, carbon
				emissions, clean water, toxins, pesticides, human health, ecosystems, land
				protection and restoration, and other areas the Administrator determines are
				appropriate.
									(d)ApplicationTo
				be eligible to receive a grant under this section, an institution of higher
				education or a consortium of institutions of higher education shall prepare and
				submit an application to the Administrator at such time, in such form, and
				containing such information and assurances as the Administrator may
				require.
									(e)Selection
				criteria
										(1)In
				generalThe Administrator shall select recipients of grants under
				this section on the basis of the following criteria:
											(A)The demonstrated
				research and outreach resources available to the applicant for carrying out the
				purposes of this section.
											(B)The capability of
				the applicant to provide leadership in solving local community problems and in
				making national contributions to solving long-term and immediate environmental
				problems.
											(C)The demonstrated
				commitment of the applicant to supporting environmental research and outreach
				programs by providing matching contributions for any Federal assistance
				received.
											(D)The demonstrated
				ability of the applicant to disseminate results of research and successful
				strategies developed through outreach activities to other Centers and
				communities served by grants under this section.
											(E)The projects and
				activities that the applicant proposes to carry out under the grant.
											(F)The extent to
				which the projects and activities of the applicant will contribute to the goals
				of its community partners in the region.
											(G)The extent to
				which the community partners will contribute to the educational and research
				goals of the applicant.
											(H)The effectiveness
				of the strategy of the applicant to provide environmental outreach activities
				to communities.
											(I)The extent of need
				in the communities to be served by the Centers.
											(J)The demonstrated
				ability of the applicant to communicate, coordinate, and involve community
				representatives and other key partners in the policy formulation and decision
				making process.
											(K)The proposed time
				line for the activities and projects of the applicant.
											(L)The demonstrated capability of the
				applicant to evaluate the proposed activities and projects.
											(M)The ability of the applicant to continue
				funding the activities and projects after the expiration of a grant received
				under this section.
											(N)Other criteria
				that the Administrator determines are appropriate.
											(2)PriorityIn
				making grants under this section, the Administrator shall give priority to
				applicants that—
											(A)undertake research and outreach activities
				that address environmental problems that are linked to or caused by the
				emission of greenhouse gases, as determined by the Administrator;
											(B)undertake research
				and outreach activities that are a key component of what students are learning
				inside and outside of the classroom; and
											(C)demonstrate a
				record of engagement with local communities, that have a high concentration of
				environmental problems, in ways that build knowledge, teach students, and
				generate programs that will address environmental problems.
											(f)Federal
				shareThe amount of a grant under this section may not exceed,
				for the duration of the grant award—
										(1)50 percent of the cost of establishing and
				operating the research activities of a Center described in subsection (b)(2);
				and
										(2)75 percent of the cost of facilitating
				partnerships and establishing and operating the outreach activities of a Center
				described in subsection (b)(3).
										(g)Non-Federal
				shareThe non-Federal share
				of the cost of projects and activities funded under this section may include
				cash, or the value of noncash contributions, equipment, or other in-kind
				contributions that the Administrator determines are appropriate.
									(h)DurationThe
				term of a grant under this section may not exceed a period of 5 years.
									(i)Center
				requirementsA Center established under this section
				shall—
										(1)use the research
				and outreach resources of the institution of higher education or consortium of
				institutions of higher education that sponsors the Center to solve specific
				environmental problems identified by local communities served by the
				Center;
										(2)establish and
				coordinate outreach activities in local communities identified in the grant
				application as the local communities to be served by the Center;
										(3)establish a
				community advisory committee comprised of representatives of local institutions
				and residents of each community to be served to assist in identifying local
				needs of the local community and advise on the development and implementation
				of strategies to address those needs;
										(4)facilitate public
				service projects in the communities to be served by the Center;
										(5)act as a
				clearinghouse for the dissemination of information;
										(6)develop
				instructional programs, hold conferences, and provide training for local
				community leaders, when appropriate; and
										(7)exchange
				information with other Centers.
										(j)Reports
										(1)Periodic
				reportsGrant recipients shall submit annual progress reports to
				the Administrator on the progress of activities and projects funded under this
				section, beginning on the date that is one year after the grant money is
				received by the grant recipient.
										(2)Final
				reportNot later than 6 months after the grant expires a grant
				recipient shall submit to the Administrator a final report that
				describes—
											(A)the relationship between the institution of
				higher education and the local community partners upon the expiration of a
				grant under this section;
											(B)the overall impact
				of the grant on each local community served;
											(C)the overall impact
				of the grant on the institution of higher education or consortium of
				institutions of higher education;
											(D)how the impact of
				the grant matches the intended goals for the grant, including—
												(i)how the
				institution of higher education contributed to the goals of its community
				partners; and
												(ii)how the community
				partners contributed to the educational and research goals of the institution
				of higher education; and
												(E)how and to what
				extent the institution of higher education was able to expand and sustain
				engagement activities throughout the institution as a result of a grant.
											(k)Institution of
				higher education definedIn
				this section, the term institution of higher education has the
				meaning given that term in section 101 of the Higher Education Act of 1965 (20
				U.S.C.
				1001).
									.
						(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the National Environmental Education Act (20 U.S.C.
			 5501 et seq.) is amended by striking the item relating to section 11 and
			 inserting after the item relating to section 10 the following new items:
						
							
								Sec. 11. Environmental Community Outreach
				Partnership Centers.
								Sec. 12.
				Authorization.
							
							.
					IIThe
			 education pipeline 
			AElementary and
			 Secondary Education Act
				201.Teacher
			 effectiveness
					(a)Teacher
			 effectiveness
						(1)State Use of
			 FundsSection 2113 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6613) is amended—
							(A)by striking
			 subsection (b); and
							(B)by redesignating
			 subsections (c), (d), (e), and (f), as subsections (b), (c), (d) and (e),
			 respectively.
							(2)DefinitionsSection 2131(1)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6631(1)(B)) is amended to read as
			 follows:
							
								(B)may include another local educational
				agency, a public charter school, an elementary school or secondary school, an
				educational service agency, a nonprofit educational organization, another
				institution of higher education (including an urban university in a case in
				which the eligible partnership includes a high-need urban local educational
				agency), a school of arts and sciences within such an institution, the division
				of such an institution that prepares teachers and principals; a nonprofit
				cultural organization, an entity carrying out a prekindergarten program, a
				teacher organization, a principal organization, or a
				business.
								.
						(3)ApplicationsSection 2133 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6633) is amended—
							(A)by striking
			 To be eligible and inserting the following:
								
									(a)In
				generalTo be
				eligible
									;
				and
							(B)by adding at the
			 end the following:
								
									(b)PriorityThe
				State agency for higher education, in awarding such grants, shall give priority
				to eligible partnerships that address—
										(1)teacher shortage areas in high-need subject
				areas (such as science, technology, engineering, and mathematics, English for
				limited English proficient students, and special education); and
										(2)teacher turnover
				and shortages in urban and rural
				areas.
										.
							(4)National
			 activities of demonstrated effectivenessSection 2151(f) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6651(f)) is amended
			 by adding at the end the following new subsection:
							
								(g)Urban
				partnerships To increase teacher effectiveness in urban schools
									(1)In
				generalThe Secretary shall establish and carry out an urban
				pilot partnership program between high-need urban local educational agencies
				and urban universities to improve teacher effectiveness in urban schools. The
				program shall support the development and implementation of model programs and
				shall facilitate the dissemination of best practices to high-need urban local
				educational agencies and urban universities throughout the United
				States.
									(2)GrantsThe
				Secretary shall carry out paragraph (1) by making grants to eligible
				partnerships to develop and implement innovative partnerships to improve
				teacher effectiveness in urban schools, including activities such as—
										(A)designing and
				implementing distinctively urban teacher preparation programs that provide
				pedagogical training and clinical experience specifically designed for teachers
				to be effective in urban schools and communities;
										(B)establishing
				transition programs for new urban teachers, such as residency programs,
				induction programs, and peer mentors;
										(C)creating
				opportunities for ongoing professional development that focuses on pedagogical
				skills to enhance teaching in urban environments;
										(D)conducting
				scientifically based research and employing empirically based practice to
				update curriculum taught in pre-service and in-service courses for urban
				teachers;
										(E)creating financial
				incentives to recruit and retain highly qualified teachers in urban schools,
				including tuition scholarships, stipends, loan forgiveness, and differential
				and bonus pay; and
										(F)establishing local
				data systems that enable both local educational agencies and the universities
				to track teacher mobility and attrition.
										(3)Eligible
				partnershipIn this subsection, the term eligible
				partnership—
										(A)shall
				include—
											(i)a high-need urban
				local educational; and
											(ii)an urban
				university; and
											(B)may also include
				one or more nonprofit or community-based organizations or businesses.
										(4)Report
										(A)The Secretary
				shall require grant recipients to submit a report to the Secretary on the
				partnership’s ability to—
											(i)increase the
				number of highly qualified teachers placed in schools located in the high-need
				urban local educational agency;
											(ii)increase the
				retention rate of teachers in the high-need urban local educational
				agency;
											(iii)improve student achievement on State
				academic; and
											(iv)increase college
				enrollment rates.
											(B)The Secretary
				shall evaluate the effectiveness of activities carried out under the grant
				program and identify model programs, best practices, and materials developed by
				grantees. A report documenting the results of that evaluation shall be
				submitted to the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate not later than 5 years after the date of enactment of this Act. The
				report shall also be widely disseminated to high-need urban local educational
				agencies and urban universities throughout the United States.
										(5)DefinitionsIn
				this subsection:
										(A)Urban
				areaThe term urban area means a metropolitan
				statistical area having a population of not less than 450,000.
										(B)Urban
				universityThe term urban university means an
				institution of higher education that—
											(i)has the meaning
				given the term institution of higher education in section 101 of
				the Higher Education Act of 1965 (20 U.S.C. 1001);
											(ii)is located in an
				urban area;
											(iii)has a school of
				education;
											(iv)has the capacity
				to conduct applicable research, as demonstrated by enrolling, either
				individually or jointly with another institution of higher education, at least
				10 doctoral students per academic year;
											(v)draws a
				substantial portion of its students from the urban area in which such
				institution is located; and
											(vi)has demonstrated
				and sustained a sense of responsibility to such urban area and the people of
				such area.
											(C)High-need urban
				local educational agencyThe term high-need urban local
				educational agency means a local educational agency—
											(i)in
				which—
												(I)not fewer than
				10,000 children served by the agency are from families with incomes below the
				poverty line; or
												(II)not less than 20
				percent of the children served by the agency are from families with incomes
				below the poverty line; and
												(ii)for which there
				is a high percentage—
												(I)of teachers not
				teaching in the academic subjects or grade levels that the teachers were
				trained to teach; or
												(II)of teachers with
				emergency, provisional, or temporary certification or licensing; and
												(iii)that is located
				in an urban area.
											(h)National
				clearinghouse for urban teaching
									(1)In
				generalThe Secretary shall contract with a not-for-profit
				organization to establish a clearinghouse to identify and disseminate
				strategies to improve teacher effectiveness in high-need urban local
				educational agencies.
									(2)ActivitiesThe
				not-for-profit organization shall—
										(A)examine and
				synthesize scientific evidence pertaining to teaching in an urban
				setting;
										(B)identify promising
				practices in the effective teaching and learning of students in high-need urban
				local educational agencies;
										(C)identify promising
				training and professional development techniques designed to prepare, assist,
				and retain teachers placed in high-need urban schools; and
										(D)ascertain areas in
				which existing data about promising practices is insufficient.
										(3)DisseminationThe
				not-for-profit organization shall work in collaboration with the Secretary to
				publicly disseminate and share its findings though such avenues as a website,
				national and regional publications, and national and regional summits.
									(4)ReportingThe
				not-for-profit organization shall produce an annual report for the Secretary to
				help inform the grant making process for subsection
				(g).
									.
						(5)Mathematics and
			 science partnershipsSection 2201(b)(1)(B)(i) of such Act (20
			 U.S.C. 6661(b)(1)(B)(i)) is amended to read as follows:
							
								(i)another science, technology, engineering,
				or mathematics department, or a teacher training department of an institution
				of higher education or in a case in which the eligible partnership includes a
				high-need urban local educational agency another science, technology,
				engineering, or mathematics department, or a teacher training department of an
				urban
				university;
								.
						(b)State and local
			 alignment programsTitle V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is
			 amended by adding at the end the following:
						
							22State and local
				alignment programs
								5621.State
				alignment programs
									(a)PurposeIt
				is the purpose of this section—
										(1)to promote more
				accountability with respect to preparation for higher education, the 21st
				century workforce, and the Armed Forces, by aligning—
											(A)student knowledge,
				student skills, State academic content standards and assessments, and
				curricula, in elementary and secondary education, especially with respect to
				mathematics, science, reading, and, where applicable, engineering and
				technology; with
											(B)the demands of
				higher education, the 21st century workforce, and the Armed Forces;
											(2)to support the
				establishment or improvement of statewide P-16 education data systems
				that—
											(A)assist States in
				improving the rigor and quality of State academic content standards and
				assessments;
											(B)ensure students
				are prepared to succeed in—
												(i)academic
				credit-bearing coursework in higher education without the need for
				remediation;
												(ii)the 21st century
				workforce; or
												(iii)the Armed
				Forces; and
												(3)enable States to
				have valid and reliable information to inform education policy and
				practice.
										(b)DefinitionsIn
				this section:
										(1)P-16
				educationThe term P-16 education means the
				educational system from preschool through the conferring of a baccalaureate
				degree.
										(2)Statewide
				partnershipThe term statewide partnership means a
				partnership that—
											(A)shall
				include—
												(i)the Governor of
				the State or the designee of the Governor;
												(ii)the heads of the
				State systems for public higher education, or, if such a position does not
				exist, not less than 1 representative of a public degree-granting institution
				of higher education;
												(iii)a representative
				of the agencies in the State that administer Federal or State-funded early
				childhood education programs;
												(iv)not less than 1
				representative of a public community college;
												(v)not less than 1
				representative of a technical school;
												(vi)not less than 1
				representative of a public secondary school;
												(vii)the chief State
				school officer;
												(viii)the chief
				executive officer of the State higher education coordinating board;
												(ix)not less than 1
				public elementary school teacher employed in the State;
												(x)not less than 1
				early childhood educator in the State;
												(xi)not less than 1
				public secondary school teacher employed in the State;
												(xii)not less than 1
				representative of the business community in the State; and
												(xiii)not less than 1
				member of the Armed Forces; and
												(B)may include other
				individuals or representatives of other organizations, such as a school
				administrator, a faculty member at an institution of higher education, a member
				of a civic or community organization, a representative from a private
				institution of higher education, a dean or similar representative of a school
				of education at an institution of higher education or a similar teacher
				certification or licensure program, or the State official responsible for
				economic development.
											(c)Grants
				authorizedThe Secretary is authorized to award grants, on a
				competitive basis, to States to enable each such State to work with a statewide
				partnership—
										(1)to promote better
				alignment of content knowledge requirements for secondary school graduation
				with the knowledge and skills needed to succeed in postsecondary education, the
				21st century workforce, or the Armed Forces; or
										(2)to establish or
				improve a statewide P-16 education data system.
										(d)Period of
				grants; non-Renewability
										(1)Grant
				periodThe Secretary shall award a grant under this section for a
				period of not more than 3 years.
										(2)Non-renewabilityThe
				Secretary shall not award a State more than 1 grant under this section.
										(e)Authorized
				activities
										(1)Grants for p-16
				alignmentEach State receiving a grant under subsection
				(c)(1)—
											(A)shall use the
				grant funds for—
												(i)identifying and
				describing the content knowledge and skills students who enter institutions of
				higher education, the workforce, and the Armed Forces need to have in order to
				succeed without any remediation based on detailed requirements obtained from
				institutions of higher education, employers, and the Armed Forces;
												(ii)identifying and
				making changes that need to be made to a State’s secondary school graduation
				requirements, academic content standards, academic achievement standards, and
				assessments preceding graduation from secondary school in order to align the
				requirements, standards, and assessments with the knowledge and skills
				necessary for success in academic credit-bearing coursework in postsecondary
				education, in the 21st century workforce, and in the Armed Forces without the
				need for remediation;
												(iii)convening
				stakeholders within the State and creating a forum for identifying and
				deliberating on education issues that—
													(I)involve preschool
				through grade 12 education, postsecondary education, the 21st century
				workforce, and the Armed Forces; and
													(II)transcend any
				single system of education’s ability to address; and
													(iv)implementing
				activities designed to ensure the enrollment of all elementary school and
				secondary school students in rigorous coursework, which may include—
													(I)specifying the
				courses and performance levels necessary for acceptance into institutions of
				higher education; and
													(II)developing or
				providing guidance to local educational agencies within the State on the
				adoption of curricula and assessments aligned with State academic content
				standards, which assessments may be used as measures of student academic
				achievement in secondary school as well as for entrance or placement at
				institutions of higher education, including through collaboration with
				institutions of higher education in, or State educational agencies serving,
				other States; and
													(B)may use the grant
				funds for—
												(i)developing and
				making available specific opportunities for extensive professional development
				for teachers, paraprofessionals, principals, and school administrators,
				including collection and dissemination of effective teaching practices to
				improve instruction and instructional support mechanisms;
												(ii)identifying
				changes in State academic content standards, academic achievement standards,
				and assessments for students in grades preceding secondary school in order to
				ensure such standards and assessments are appropriately aligned and adequately
				reflect the content needed to prepare students to enter secondary
				school;
												(iii)developing a
				plan to provide remediation and additional learning opportunities for students
				who are performing below grade level to ensure that all students will have the
				opportunity to meet secondary school graduation requirements;
												(iv)identifying and
				addressing teacher certification needs; or
												(v)incorporating 21st
				century learning skills into the State plan, which skills shall include
				critical thinking, problem solving, communication, collaboration, global
				awareness, and business and financial literacy.
												(2)Grants for
				statewide p-16 education data systems
											(A)Establishment of
				systemEach State that receives a grant under subsection (c)(2)
				shall establish a statewide P-16 education longitudinal data system
				that—
												(i)provides each
				student, upon enrollment in a public elementary school or secondary school in
				the State, with a unique identifier, such as a bar code, that—
													(I)does not permit a
				student to be individually identified by users of the system; and
													(II)is retained
				throughout the student’s enrollment in P-16 education in the State; and
													(ii)meets the
				requirements of subparagraphs (B) through (E).
												(B)Improvement of
				existing systemEach State that receives a grant under subsection
				(c)(2) may employ, coordinate, or revise an existing statewide data system to
				establish a statewide longitudinal P-16 education data system that meets the
				requirements of such subparagraph, if the statewide longitudinal P-16 education
				data system produces valid and reliable data.
											(C)Privacy and
				access to data
												(i)In
				generalEach State that
				receives a grant under subsection (c)(2) shall implement measures to—
													(I)ensure that the
				statewide P-16 education data system meets the requirements of section 444 of
				the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the
				Family Educational Rights and Privacy Act of 1974);
													(II)limit the use of
				information in the statewide P-16 education data system by institutions of
				higher education and State or local educational agencies or institutions to the
				activities set forth in paragraph (1) or State law regarding education,
				consistent with the purposes of this subtitle;
													(III)prohibit the
				disclosure of personally identifiable information except as permitted under
				section 444 of the General Education Provisions Act and any additional
				limitations set forth in State law;
													(IV)keep an accurate
				accounting of the date, nature, and purpose of each disclosure of personally
				identifiable information in the statewide P-16 education data system, a
				description of the information disclosed, and the name and address of the
				person, agency, institution, or entity to whom the disclosure is made, which
				accounting shall be made available on request to parents of any student whose
				information has been disclosed;
													(V)notwithstanding
				section 444 of the General Education Provisions Act, require any
				non-governmental party obtaining personally identifiable information to sign a
				data use agreement prior to disclosure that—
														(aa)prohibits the
				party from further disclosing the information;
														(bb)prohibits the
				party from using the information for any purpose other than the purpose
				specified in the agreement; and
														(cc)requires the
				party to destroy the information when the purpose for which the disclosure was
				made is accomplished;
														(VI)maintain adequate
				security measures to ensure the confidentiality and integrity of the statewide
				P-16 education data system, such as protecting a student record from
				identification by a unique identifier;
													(VII)where rights are
				provided to parents under this clause, provide those rights to the student
				instead of the parent if the student has reached the age of 18 or is enrolled
				in a postsecondary educational institution; and
													(VIII)ensure adequate
				enforcement of the requirements of this clause.
													(ii)Use of unique
				identifiers
													(I)Governmental use
				of unique identifiersIt shall be unlawful for any Federal,
				State, or local governmental agency to use the unique identifiers employed in
				the statewide P-16 education data systems for any purpose other than as
				authorized by Federal or State law regarding education, or to deny any
				individual any right, benefit, or privilege provided by law because of such
				individual’s refusal to disclose the individual’s unique identifier.
													(II)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate regulations governing the use by governmental and
				non-governmental entities of the unique identifiers employed in statewide P-16
				education data systems, including, where necessary, regulations requiring
				States desiring grants for statewide P-16 education data systems under this
				section to implement specified measures, with the goal of safeguarding
				individual privacy to the maximum extent practicable consistent with the uses
				of the information authorized in this Act or other Federal or State law
				regarding education.
													(D)Required
				elements of a statewide p-16 education data systemThe State
				shall ensure that the statewide P-16 education data system includes the
				following elements:
												(i)Preschool
				through grade 12 education and postsecondary educationWith
				respect to preschool through grade 12 education and postsecondary
				education—
													(I)a unique statewide
				student identifier that does not permit a student to be individually identified
				by users of the system;
													(II)student-level
				enrollment, demographic, and program participation information;
													(III)student-level
				information about the points at which students exit, transfer in, transfer out,
				drop out, or complete P-16 education programs;
													(IV)the capacity to
				communicate with higher education data systems; and
													(V)a State data audit
				system assessing data quality, validity, and reliability.
													(ii)Preschool
				through grade 12 educationWith respect to preschool through
				grade 12 education—
													(I)yearly test
				records of individual students with respect to assessments under section
				1111(b);
													(II)information on
				students not tested by grade and subject;
													(III)a teacher
				identifier system with the ability to match teachers to students;
													(IV)student-level
				transcript information, including information on courses completed and grades
				earned; and
													(V)student-level
				college readiness test scores.
													(iii)Postsecondary
				educationWith respect to postsecondary education, data that
				provide—
													(I)information
				regarding the extent to which students transition successfully from secondary
				school to postsecondary education, including whether students enroll in
				remedial coursework; and
													(II)other information
				determined necessary to address alignment and adequate preparation for success
				in postsecondary education.
													(E)Functions of the
				statewide p-16 education data systemIn implementing the
				statewide P-16 education data system, the State shall—
												(i)identify factors
				that correlate to students’ ability to successfully engage in and complete
				postsecondary-level general education coursework without the need for prior
				developmental coursework;
												(ii)identify factors
				to increase the percentage of low-income and minority students who are
				academically prepared to enter and successfully complete postsecondary-level
				general education coursework; and
												(iii)use the data in
				the system to otherwise inform education policy and practice in order to better
				align State academic content standards, and curricula, with the demands of
				postsecondary education, the 21st century workforce, and the Armed
				Forces.
												(f)Application
										(1)In
				generalEach State desiring a grant under this section shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
										(2)Application
				contentsEach application submitted under this section shall
				specify whether the State application is for the conduct of P-16 education
				alignment activities, or the establishment or improvement of a statewide P-16
				education data system. The application shall include, at a minimum, the
				following:
											(A)A description of
				the activities and programs to be carried out with the grant funds and a
				comprehensive plan for carrying out the activities.
											(B)A description of
				how the concerns and interests of the larger education community, including
				parents, students, teachers, teacher educators, principals, and preschool
				administrators will be represented in carrying out the authorized activities
				described in subsection (e).
											(C)In the case of a
				State applying for funding for P-16 education alignment, a description of how
				the State will provide assistance to local educational agencies in implementing
				rigorous State academic content standards, substantive curricula, remediation,
				and acceleration opportunities for students, as well as other changes
				determined necessary by the State.
											(D)In the case of a
				State applying for funding to establish or improve a statewide P-16 education
				data system—
												(i)a description of
				the privacy protection and enforcement measures that the State has implemented
				or will implement pursuant to subsection (e)(2)(C), and assurances that these
				measures will be in place prior to the establishment or improvement of the
				statewide P-16 education data system; and
												(ii)an assurance that
				the State will continue to fund the statewide P-16 education data system after
				the end of the grant period.
												(g)Supplement not
				supplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal, State, and local funds available to
				carry out the authorized activities described in subsection (e).
									(h)Reservation of
				funds for local alignment programsEach State receiving a grant
				under this section shall reserve not less than 25 percent of its funds to award
				subgrants to eligible partnerships under section 5622.
									(i)Matching
				requirementEach State that receives a grant under this section
				shall provide, from non-Federal sources, an amount equal to 100 percent of the
				amount of the grant, in cash or in kind, to carry out the activities supported
				by the grant.
									(j)Rule of
				construction
										(1)No raw data
				requirementNothing in this section shall be construed to require
				States to provide raw data to the Secretary.
										(2)Private or home
				schoolsNothing in this section shall be construed to affect any
				private school that does not receive funds or services under this Act or any
				home school, whether or not the home school is treated as a home school or a
				private school under State law, including imposing new requirements for
				students educated through a home school seeking admission to institutions of
				higher education.
										5622.Local
				alignment programs
									(a)PurposeIt
				is the purpose of this section—
										(1)to provide a
				framework for public discourse amongst key stakeholders in the local
				community;
										(2)to collectively
				assess and establish educational goals and expectations for the local
				community;
										(3)to coordinate
				educational strategies amongst key stakeholders in the local community;
				and
										(4)to create a
				seamless P-16 education continuum that improves the K-12 academic performance
				of students, high school graduation rates, workforce and postsecondary
				readiness, and college enrollment and persistence (including adequate financial
				assistance) in the local community.
										(b)DefinitionsIn
				this section:
										(1)P-16
				educationThe term P-16 education means the
				educational system from preschool through the conferring of a baccalaureate
				degree.
										(2)Local
				partnershipThe term local partnership means a
				partnership in a city or region that—
											(A)shall
				include—
												(i)a mayor or a
				designee of a mayor;
												(ii)a superintendent
				of a local educational agency;
												(iii)not less than 1
				representative of a school board;
												(iv)not less than 1
				president of a two-year institution of higher education;
												(v)not less than 1
				president of a four-year institution of higher education;
												(vi)not less than 1
				representative of a technical school;
												(vii)not less than 1
				representative of an early childhood education program;
												(viii)not less than 1
				public elementary school teacher;
												(ix)not less than 1
				public secondary education school teacher;
												(x)not less than 1
				representative from a foundation;
												(xi)not less than 1
				representative of the business community; and
												(xii)not less than 1
				member of the Armed Forces; and
												(B)may include other
				individuals or representatives identified by the local partnership as critical
				to carrying out the mission and activities of such partnership.
											(c)Subgrants to
				local partnershipsA State
				that receives a grant under section 5621, shall use the funds reserved under
				section 5621(h) to make subgrants, on a competitive basis, to eligible local
				partnerships to enable such partnerships to carry out the activities described
				in subsection (e).
									(d)ApplicationsTo
				be eligible to receive a subgrant under this section, an eligible local
				partnership shall submit an application to the State at such time, in such
				manner, and containing such information as the State may require.
									(e)Uses of
				fundsAn eligible local
				partnership that receives a subgrant under this section shall use the subgrant
				funds for—
										(1)conducting a
				community-wide assessment of local community needs as it pertains to P-16
				education;
										(2)setting
				developmental and identifiable P-16 educational milestones for students based
				on such assessment;
										(3)collecting,
				analyzing, and reporting on data that measures such milestones;
										(4)identifying
				strategies, programs, and projects to improve student outcomes across the local
				P-16 education system; and
										(5)organizing efforts
				of various stakeholders who provide support services to improving student
				outcomes across the local P-16 education system.
										(f)Matching
				requirementEach local partnership that receives a grant under
				this section shall provide, from non-Federal sources, an amount equal to 100
				percent of the amount of the grant, in cash or in kind, to carry out the
				activities supported by the grant.
									(g)Special
				ruleEach local partnership that receives a grant must comply
				with aligning their standards and data systems to those coordinated by the
				State under section
				5621.
									.
					(c)Clerical
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by
			 inserting after the item relating to section 5618, the following:
						
							
								Subpart 22—State and local alignment
				programs
								Sec. 5621. State alignment
				programs.
								Sec. 5622. Local alignment
				programs.
							
							.
					BHigher
			 Education
				211.Urban
			 universitiesTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting
			 after part B the following:
					
						CUrban
				Universities
							751.Purpose;
				program authorized
								(a)PurposeIt is the purpose of this part to provide
				incentives to urban universities to enable such universities to expand research
				knowledge and develop and implement initiatives in partnership with
				community-based organizations and other public or nonprofit private entities to
				strengthen the economies of units of general local government for urban areas,
				foster innovation and opportunity, and solve urban challenges.
								(b)Program
				authorizedFrom the amounts appropriated under section 755, the
				Secretary shall award grants to urban universities to enable such universities
				to carry out the activities described in section 753 in accordance with this
				part.
								752.Application for
				urban university grants
								(a)ApplicationAn urban university seeking assistance
				under this part shall submit to the Secretary an application at such time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
								(b)Priority in
				selection of applicationsThe Secretary shall give priority to
				urban universities—
									(1)that propose to
				carry out the activities described in section 753 with the support of other
				Federal programs, or State or local programs; or
									(2)with a
				demonstrated record of working with local partners (as such term is defined by
				the Secretary) in the urban area in which such universities are located to
				carry out the activities described in section 753.
									753.Required
				activitiesAn urban university
				shall use funds awarded under this part to further develop and apply research
				findings to the development, implementation, and ongoing evaluation of—
								(1)systemic initiatives carried out by the
				university in partnership with elementary and secondary schools and other
				educational organizations designed to—
									(A)improve elementary
				and secondary school teacher quality and retention; or
									(B)develop strategies
				to improve postsecondary and workplace readiness of elementary and secondary
				school students, particularly in fields related to science, technology,
				engineering, and mathematics;
									(2)efforts carried out by the university in
				partnership with community-based organizations and other public, nonprofit, or
				private entities to improve the economic health of the unit of general local
				government for the urban area in which the university is located, including
				through efforts involving the development of mixed use and retail or commercial
				properties, affordable housing, or community facilities; or
								(3)public health
				outreach, education, and intervention activities designed to reduce health
				disparities in the unit of general local government carried out by the
				university in partnership with community-based organizations and other public
				or nonprofit private entities.
								754.DefinitionsIn this part:
								(1)Unit of general
				local governmentThe term
				unit of general local government means any city, county, town,
				township, parish, village, or other general purpose political subdivision of a
				State.
								(2)Urban
				areaThe term urban
				area means a metropolitan statistical area having a population of not
				less than 450,000.
								(3)Urban
				universityThe term
				urban university means an institution of higher education
				that—
									(A)has the meaning
				given the term institution of higher education in section
				101;
									(B)is located in an
				urban area;
									(C)has the capacity
				to conduct research applicable to the activities carried out under section 753,
				as demonstrated by enrolling, either individually or jointly with another
				institution of higher education, at least 10 doctoral students per academic
				year in academic disciplines relevant to the activities described in section
				753; and
									(D)draws a
				substantial portion of its students from the urban area in which such
				institution is
				located.
									.
				IIIDiversifying the
			 Health Care Workplace
			301.Amendment to
			 Public Health Service ActThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
				
					XXXIIIDiversifying
				the Health Care Workplace
						3301.Report on
				workforce diversity
							(a)In
				generalNot later than July 1, 2011, and biannually thereafter,
				the Secretary, acting through the head of each entity within the Department of
				Health and Human Services, shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Energy and
				Commerce of the House of Representatives a report on health workforce
				diversity.
							(b)RequirementThe
				report under subsection (a) shall contain the following information:
								(1)A description of
				any grant support that is provided by each such entity for workforce diversity
				initiatives with the following information—
									(A)the number of
				grants made;
									(B)the purpose of the
				grants;
									(C)the populations
				served through the grants, including specification of urban and rural
				populations;
									(D)the organizations
				and institutions receiving the grants, including specification of the number of
				Hispanic health professions schools and minority-serving institutions;
				and
									(E)the tracking
				efforts that were used to follow the progress of participants.
									(2)A description of
				the entity’s plan to achieve workforce diversity goals that includes, to the
				extent relevant to such entity—
									(A)the number of
				underrepresented minority health professionals that will be needed in various
				disciplines over the next 10 years to achieve population parity, including
				specification to geographic areas and urban and rural areas;
									(B)the level of
				funding needed to fully expand and adequately support health professions
				pipeline programs;
									(C)the impact such
				programs have had on the admissions practices and policies of health
				professions schools;
									(D)the management
				strategy necessary to effectively administer and institutionalize health
				profession pipeline programs, including those targeted at urban and rural
				areas;
									(E)the impact that
				the Government Performance and Results Act (GPRA) has had on evaluating the
				performance of grantees and whether the GPRA is the best assessment tool for
				programs under titles VII and VIII; and
									(F)an examination of
				the role and support for minority-serving institutions and Hispanic health
				professions schools in training minority health professionals and in increasing
				their representation at all levels in the Department of Health and Human
				Services.
									(3)A description of
				measurable objectives of the entity relating to workforce diversity
				initiatives.
								(c)Public
				availabilityThe report under subsection (a) shall be made
				available for public review and comment.
							3302.Technical
				clearinghouse for health workforce diversity
							(a)In
				generalThe Secretary, acting through the Office of Minority
				Health, and in collaboration with the Bureau of Health Professions within the
				Health Resources and Services Administration, shall establish a technical
				clearinghouse on health workforce diversity within the Office of Minority
				Health and coordinate current and future clearinghouses.
							(b)Information and
				servicesThe clearinghouse established under subsection (a) shall
				offer the following information and services:
								(1)Information on the
				importance of health workforce diversity.
								(2)Statistical
				information relating to underrepresented minority representation in health and
				allied health professions and occupations, including specification to urban and
				rural areas.
								(3)Model health
				workforce diversity practices and programs.
								(4)Admissions
				policies that promote health workforce diversity and are in compliance with
				Federal and State laws.
								(5)Lists of
				scholarship, loan repayment, and loan cancellation grants as well as fellowship
				information for underserved populations for health professions schools.
								(6)Foundation and
				other large organizational initiatives relating to health workforce
				diversity.
								(c)ConsultationIn
				carrying out this section, the Secretary shall consult with non-Federal
				entities, which shall include minority health professional associations to help
				ensure thoroughness and accuracy of information.
							3303.Evaluation of
				workforce diversity initiatives
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions within the Health Resources and Services Administration, shall
				award grants to eligible entities for the conduct of an evaluation of current
				health workforce diversity initiatives funded by the Department of Health and
				Human Services.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be a city, county,
				Indian tribe, State, territory, community-based nonprofit organization, health
				center, university, college, or other entity determined appropriate by the
				Secretary;
								(2)with respect to an
				entity that is not an academic medical center, university, or private research
				institution, carry out activities under the grant in partnership with an
				academic medical center, university, or private research institution;
				and
								(3)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts awarded under a grant under subsection (a) shall be
				used to support the following evaluation activities:
								(1)Determinations of
				measures of health workforce diversity success, including placement in urban
				and rural settings.
								(2)Assessments of the
				effects of health workforce diversity on quality, including—
									(A)language
				access;
									(B)cultural
				competence;
									(C)patient
				satisfaction;
									(D)timeliness of
				care;
									(E)safety of
				care;
									(F)effectiveness of
				care;
									(G)efficiency of
				care;
									(H)patient
				outcomes;
									(I)community
				engagement;
									(J)resource
				allocation;
									(K)organizational
				structure; and
									(L)other topics
				determined appropriate by the Secretary.
									(3)The short- and
				long-term tracking of participants in health workforce diversity pipeline
				programs funded by the Department of Health and Human Services, including those
				targeted at urban and rural areas.
								(4)Assessments of
				partnerships formed through activities to increase health workforce
				diversity.
								(5)Assessments of
				barriers to health workforce diversity.
								(6)Assessments of
				policy changes at the Federal, State, and local levels.
								(7)Assessments of
				coordination within and between Federal agencies and other institutions.
								(8)Other activities
				determined appropriate by the Secretary.
								(d)ReportNot
				later than 1 year after the date of enactment of this title, the Bureau of
				Health Professions within the Health Resources and Services Administration
				shall prepare and make available for public comment a report that summarizes
				the findings made by entities under grants under this
				section.
							.
			
